Citation Nr: 1718998	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2..  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran initially requested a video Board hearing in a September 2010 substantive appeal form (VA Form 9).  However, he withdrew this hearing request in a February 2014 statement.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

This case was previously before the Board in May 2014 when the Board remanded it for additional evidentiary and procedural development.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary of VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for depression pursuant to Clemons and re-characterized it as shown on the cover page of this decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not incur an event, injury, or disease related to his current sleep disorder during active duty service.  

2.  The Veteran's current right ankle disorder is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected bilateral flat foot disability.  

3.  The Veteran's current left ankle disorder is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected bilateral flat foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In regard to the Veteran's sleep disorder claim, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with a VA examination for his sleep disorder claim.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current sleep disorder that occurred in service.  VA, therefore, has no duty to provide a medical examination for this claim.

In May 2014, the Board remanded the sleep disorder and bilateral ankle claims to associate with the claims file outstanding VA treatment records, schedule the Veteran for a VA examination for his ankles, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection, Generally

The Veteran asserts that his current sleep disorder and bilateral ankle disorders were caused by his active duty service.  Alternatively, the Veteran contends that his bilateral ankle disorders were caused or aggravated by his service-connected bilateral flat foot disability. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b)  aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Sleep Disorder

The Veteran asserts that his current sleep disorder was caused by his active duty service.  

Numerous VA treatment records, including July 2008 and August 2012 primary care nurse practitioner notes, show that the Veteran has current diagnoses of a sleep disorder and sleep-related symptoms.  Thus, the first element of service connection is met.  

However, there was no event, injury, or disease related to the Veteran's current sleep disorder that occurred in service.  His June 1966 pre-induction report of medical examination shows that all of his bodily systems were normal, except for an identifying scar on his left shoulder.  Although the Veteran complained of and was treated for several medical conditions during service, his service treatment records show that he did not seek treatment for any sleep-related disorder.  In fact, his July 1968 separation reports of medical examination and medical history show that all of his bodily systems were normal and he denied ever having any sleep-related symptoms, including frequent trouble sleeping, bed wetting, or frequent or terrifying nightmares, although he endorsed a history of other body symptoms and diseases, such as foot trouble.  Additionally, the Veteran described his health at separation as "good."  

Post-service evidence indicates that there was no continuity of symptomatology for the sleep disorder.  He first complained of sleep problems, including waking up often, in a May 2005 VA Agent Orange program note.  Since then, various VA treatment records discuss the current symptomatology of the sleep disorder symptoms and the treatment for such symptoms; however, these records do not discuss the etiology of the current disorder.  The Veteran filed a claim for service connection for this disorder in January 2009, when he indicated that this disorder started in service and that he was treated for his disorder since 1966.  

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current sleep disorder during active duty service.  The record is silent for any treatment or complaints of sleep symptoms during service, and the Veteran has denied any such abnormal symptoms during his service separation examination.  While the Board recognizes that the Veteran's sleep disorder is not a chronic disease for VA purposes, the evidence does not demonstrate that the Veteran's symptoms have been continuous since separation from service in August 1968.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016); see also Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  There were no complaints, diagnosis, or treatment for this disorder for decades following service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 37 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current sleep disorder and an in-service injury, event, or disease.  Thus, a discussion of the lack of a nexus is not necessary.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right and Left Ankle Disorders

The Veteran also contends that his left and right ankle disorders were caused by his active duty service or caused or aggravated by his service-connected bilateral flat foot disability.  Because evidence pertaining to these disabilities is located in the same or similar evidence, the Board shall analyze these disabilities together below.  

Multiple VA treatment records show that the Veteran has current disabilities in his ankles.  The Veteran was diagnosed with bilateral old fractures during the June 2014 VA examination.  An October 2009 VA x-ray of the ankles showed suspected bilateral old fractures of the anterior colliculus and medial malleolus, and a questioned old osteochondral fracture of the lateral margin in the right talar dome.  Thus, the first element of service connection is met.  

Regarding the second element of direct service connection, the Veteran's service treatment records show complaints of and treatment for bilateral ankle disorder symptoms.  Specifically, a June 1966 service entrance examination showed that the Veteran complained of foot trouble and that he had tinea pedis and flat feet; however, no bilateral ankle disorders were noted on examination.  In an August 1966 dental patient history questionnaire, the Veteran endorsed a history of shortness of breath, swelling of ankles, or heart palpations.  In a September 1966 service treatment record, he complained of hurting ankles and the medical professional noted that the Veteran wore arch supports but that x-rays of the ankles were negative for any pathology.  

An October 1966 service treatment record shows that the Veteran was referred to the podiatry section due to bilateral ankle pain.  A physical examination showed a normal gait and good reflexes, pulses, and range of motion of the ankle joints and metatarsophalangeal joints.  The medical professional noted that the Veteran had foot-type pes cavus and that his foot gear fit him adequately.  The examination of the feet did not reveal any edema, redness, ecchymosis, or crepitation, but it did show callus formations underneath all metatarsal heads on both feet.  The medical professional noted that the Veteran's legs and thighs were symmetrical.  An x-ray of the Veteran's feet were interpreted as normal, except that bilateral pes cavus was noted.  The Veteran was prescribed Molo inserts and was told to report to the podiatry section in the future.  

Additional service treatment records show complaints of foot symptoms; however, these records do not note any additional complaints of or treatment for any abnormal ankle symptoms.  During the Veteran's July 1968 service separation examination, he complained of foot trouble but the medical professional noted that the Veteran's lower extremities and feet were normal.  Given the Veteran's complaints of and treatment for bilateral ankle symptoms in service, the Board determines that the second element of direct service connection is met.  Thus, the only questions to be answered are whether the Veteran's current right and left ankle disorders were caused by his active duty service or caused or aggravated by his service-connected bilateral flat foot disability.  

Although the Veteran was afforded a VA examination in October 2009, during which he was diagnosed with bilateral old anterior colliculus of medial malleolus fractures and old osteochondral fracture in the lateral margin of the right talar dome, the examiner did not provide a medical opinion regarding the etiology of the bilateral ankle disorders.  However, the Veteran was afforded another VA medical examination in June 2014, during which the examiner confirmed the Veteran's current bilateral ankle disorder diagnosis.  After reviewing and noting the pertinent records from the Veteran's claims file, performing an in-person examination of the Veteran's lower extremities, and noting the Veteran's self-reported symptoms and history, the examiner opined that the current bilateral ankle disorder was not incurred in or related to the Veteran's active duty service.  After noting that the Veteran first complained of bilateral ankle symptoms in March 2005 following his separation from service, the examiner explained that the Veteran's service treatment records do not show a pathology or diagnosis of a bilateral ankle disorder.  The examiner also determined that the record did not show chronicity of complaints or care for the right and left ankle disorders after separation from active duty service for 37 years.  Moreover, after noting that the Veteran was diagnosed with pes planus and pes cavus in service but was noted to have normal arches in an April 2005 VA podiatry evaluation, the examiner opined that the Veteran's current bilateral ankle disorders were not caused by or aggravated by the Veteran's service-connected flat foot disability because there was not an anatomic or physiologic nexus that could connect these two disabilities.  

In addition to the medical evidence noted above, the Veteran has asserted on many occasions that his right and left ankle disorders were caused by his service since filing a claim for service connection in January 2009.  In September 2013, the Veteran's representative contended that the Veteran had chronic bilateral ankle disorders and that these disorders have continued since the Veteran's active duty service.  In a July 2014 statement, the Veteran described his in-service symptoms and treatment for bilateral ankle disorders.  He also contended that VA doctors have indicated recently that he has three broken bones in his foot that occurred a long time ago.  He asserted that his current bilateral ankle disorders, including old fractures, are related to the extreme pain he felt during his active duty basic training.  

The Veteran's current right and left ankle disorders are not caused by or otherwise etiologically related to his active duty service, and they are not caused or aggravated by his service-connected bilateral flat foot disability.  The Board has considered the Veteran's assertions, as well as those of his representative, that his current symptoms are due to his active duty service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of these types of ankle disorders due to the medical complexity of the matter involved.  Old fractures of bilateral anterior colliculus and medial malleolus and lateral margin in the right talar dome require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these disorders.  

The Board has also considered the September 2013 statements from the Veteran's representative that the current bilateral ankle disorders are chronic and that symptoms of these disorders have continued since active duty service.  However, Veteran's current bilateral ankle disorders are not considered "chronic" for VA disability purposes; thus, service connection on a presumptive basis is not applicable to the Veteran's claims.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340.  Nevertheless, the evidence does not indicate that the Veteran's bilateral ankle disorder symptoms have continued since service.  The June 2014 VA examiner determined that there was no chronicity of complaints or care since separation from active duty service in August 1968 to March 2005, when the Veteran first complained of bilateral ankle symptoms in VA treatment records.  Given this 37 years gap, as well as the lack of a physiologic or anatomic nexus between the Veteran's bilateral ankle disorders and his bilateral flat foot disability, the examiner determined that the Veteran's current bilateral ankle disorders were not caused by his active duty service and are not caused or aggravated by his service-connected flat foot disability.  This examiner's medical opinions are competent as to the relationship between the Veteran's current right and left ankle disorders and his active duty service and service-connected disabilities.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  

Because the probative evidence does not show that the Veteran's current right and left ankle disorders are caused by or otherwise etiologically related to his active duty service, or caused or aggravated by his service-connected flat foot disability, the nexus elements of direct and secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a sleep disorder is denied. 

Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied.  


REMAND

The Board must remand the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, for an addendum VA medical opinion.  Specifically, the Veteran was afforded a VA psychiatric examination in June 2014, during which the examiner determined that the Veteran did not have and has never had a diagnosed mental disorder.  Although the examiner noted the presence of some depressive symptoms, the examiner did not provide a mental disorder diagnosis for the Veteran's mental health symptoms.  The examiner also did not provide a nexus opinion since she determined that no psychiatric disability was present.  

The Board determines that the June 2014 VA medical examination is inadequate to adjudicate the Veteran's acquired psychiatric disorder claim.  See Barr, 21 Vet. App. at 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the examiner determined that the Veteran has never had a diagnosed mental disorder, she did not address the significance of VA treatment records showing diagnoses of depression prior to and during the appeal period.  Specifically, many VA treatment records from 2005, 2006, 2007, 2008, and 2011 show that the Veteran was diagnosed with depression, a history of depression, or additional abnormal mental health symptoms, and was treated with medication.  Thus, an addendum medical opinion is necessary for this claim. 

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the June 2014 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for an acquired psychiatric disorder, to include depression.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current acquired psychiatric disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2014 psychological examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran has had any acquired psychiatric disorder during the appeal period, since January 30, 2009.  The examiner should identify all current or past diagnoses of any acquired psychiatric disorder symptoms.  

In rendering any diagnoses of a current acquired psychiatric disorder, if any disorder is present, the examiner should comment as to the significance of May 2005, July 2006, February 2007, July 2007, and September 2007 complaints of depression symptoms, depression diagnoses, and positive screenings for posttraumatic stress disorder (PTSD).  See VBMS entry with document type "CAPRI," received 06/05/2014, at pages 16, 135, 148-49, 178-79, 188.  The examiner should also comment as to the diagnosis of depression in a July 2008 VA primary care nurse practitioner note with a prescription of Citalopram to control symptoms, as well as additional complaints of and treatment for depression symptoms in August 2008 and December 2008.  See VBMS entry with document type "Medical Treatment Record-Government Facility," received 09/25/2009, at pages 1, 6, 8.  The examiner should also comment on a February 2011 VA examiner's determination that the Veteran's erectile dysfunction disorder is due, in part, to his depression.  See VBMS entry "VA 21-2507a Request for Physical Examination," received 02/28/2011, at page 2. 

b. If the examiner determines that a diagnosis of an acquired psychiatric disorder, to include depression, has been present at any time during the appellate period, since January 30, 2009, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this acquired psychiatric disorder, if present, was caused by or is otherwise etiologically related to his active duty service.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary to the above developments, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


